DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 13-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 13, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 13, and specifically comprising the limitation wherein an illumination device comprising: a waveguide having (i) top and bottom opposed surfaces, (ii) an in-coupling region for receiving light, (iii) an out-coupling region for emitting light from the waveguide, (iv) a depression defined in the top surface thereof, and (v) a recess defined in the bottom surface thereof; one or more discrete light sources disposed at least partially within the recess and positioned to emit light into the in-coupling region; an index-matching material disposed around the one or more discrete light sources within the recess; and a reflector disposed over the depression.
Regarding claims 14-31, claims 14-31 are allowable for the reasons given in claim 13 because of their dependency status from claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879